*62OPINION DENYING A PETITION FOR A REHEARING AND ALLOWING A MOTION TO CORRECT JUDGMENT.
The opinion of the court was delivered by
Smith, J.:
In the petition for a rehearing it is inferred, from the opinion in this case, that the plaintiff in error has been prejudiced by stipulating as to certain facts instead of putting the opposite party to the necessity of cálling a large number of witnesses to prove such facts. Such is not the case. On the other hand, this court and courts generally look with favor upon such stipulations, and the better class of lawyers spend little time in controverting irrefutable facts. The expressions in the opinion from which' the erroneous impression was evidently drawn were used for the purpose only of showing the justice of the claim of defendant in error, as a reason for excusing non-compliance with a formality in this: that the sheriff and his deputies had neglected to file their unsworn statements of their fees with the clerk of the court, as required by statute, but, in lieu thereof, had filed their sworn statements thereof with the board of county commissioners. •
Again, it is said that certain fees should not have been allowed against the county until the sheriff had complied with the statutory requirement that such fees could not be collected from any other source. That statute is not applicable to a felony trial in which the accused is acquitted and there is no finding of malice against a prosecuting witness; besides, the judgment of the trial court had determined the liability for proper costs.
It is said that Shawnee Co. v. Wabaunsee Co., 4 Kan. 312, was decided under a statute which has been repealed and that no such statutory provision now exists. Substantially the same provision, so' far as this case is concerned, is found in section 3057 of the General Statutes of 1901.
The petition for a rehearing is denied.
*63On the motion of the defendant in error to correct the judgment it is found that the agreed statement of facts does contain this recital:
“It is further agreed that the claims set forth in the causes of action to plaintiff’s petition numbered 387, 388, 389, 390, 391, 392 and 393 are for services and supplies which were actually rendered and furnished and paid for as alleged therein, and that a demurrer was sustained thereto by the district court of Cheyenne county, Kansas, upon the 6th day of December, 1905.”
In our decision the ruling of thé district court sustaining the demurrer to causes of action Ños. 387, 388, 389, 390 and 391 was reversed, and the stipulation in regard thereto was overlooked. The former order of this court remanding this case is revoked, and it is ordered that the case be remanded and that the judgment of the district court for the plaintiff be corrected to include the amounts claimed in counts Nos. 387, 388, 389, 390- and 391, inclusive, and when this is done that the judgment be affirmed.